DETAILED ACTION
This communication is in response to the claims filed on 03/18/2021. 
Application No: 16/208,384.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below:
 A method for training a generator in a generative adversarial network (GAN), the method comprising:
inputting a labeled data set to a processor;
altering, within the labeled data set, data corresponding to a first label;
training a discriminator based on the labeled data set to create a poisoned discriminator;
training a generator based on the poisoned discriminator to create a poisoned generator;
testing the poisoned generator for the first label to determine whether the poisoned generator is inaccurate for the first label to a threshold inaccuracy:
testing the poisoned generator for a second label corresponding to unaltered data within the labeled data set to determine whether the poisoned generator is accurate for the second label to a threshold accuracy:
if the poisoned generator is both inaccurate for the first label to a threshold inaccuracy, and accurate for the second label to a threshold accuracy, ending training of the generator; and
if the poisoned generator is not inaccurate for the first label to a threshold inaccuracy or not accurate for the second label to a threshold accuracy, 
further altering the data corresponding to the first label and retraining the generator based on the labeled data set.


The representative claim 10 distinguish features are underlined and summarized below:
 	 A processor configured to train a generator in a generative adversarial network (GAN), the processor comprising:
circuitry configured to input a labeled data set;
circuitry configured to alter, within the labeled data set, data corresponding to a first label;
circuitry configured to train a discriminator based on the labeled data set to create a poisoned discriminator;
circuitry configured to train a generator based on the poisoned discriminator to create a poisoned generator;
circuitry configured to test the poisoned generator for the first label to determine whether the poisoned generator is inaccurate for the first label to a threshold inaccuracy;
circuitry configured to test the poisoned generator for a second label corresponding to unaltered data within the labeled data set to determine whether the poisoned generator is accurate for the second label to a threshold accuracy:
circuitry configured to, if the poisoned generator is inaccurate for the first label to a threshold inaccuracy, and 
accurate for the second label to a threshold accuracy, end training of the generator; and
circuitry configured to, if the poisoned generator is not inaccurate for the first label to a threshold inaccuracy or not accurate for the second label to a threshold accuracy, 
further alter the data corresponding to the first label and retrain the generator based on the labeled data set.



Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 10 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Schmidtler, Zhou and Kim teach following:
 	Schmidtler (US 20170329838 A1) teaches a computer-implemented method for cleaning up a data set having a possible incorrect label includes: selecting a plurality of training documents; estimating a quality of an organization of a plurality of categories; and determining whether the quality of the organization is greater than a predetermined quality threshold. Corresponding system and computer program product embodiments are also presented. 

Zhou (US 20190220977 A1) teaches methods and apparatus for cross-domain medical image analysis and cross-domain medical image synthesis using deep image-to-image networks and adversarial networks are disclosed. In a method for cross-domain medical image analysis a medical image of a patient from a first domain is received. The medical image is input to a first encoder of a cross-domain deep image-to-image network (DI2IN) that includes the first encoder for the first domain, a second encoder for a second domain, and a decoder. The first encoder converts the medical image to a feature map and the decoder generates an output image that provides a result of a medical image analysis task from the feature map. The first encoder and the second encoder are trained together at least in part based on a similarity of feature maps generated by the first encoder from training images from the first domain and feature maps generated by the second encoder from training images from the second domain, and the decoder is trained to generate output images from feature maps generated by the first encoder or the second encoder. 

Kim (US 9946960 B1) teaches a method for acquiring a bounding box corresponding to an object is provided. The method includes steps of: (a) acquiring proposal boxes; (b) a result of comparing distance between a reference bounding box and the proposal boxes and/or (ii) a result of comparing score which indicates whether the proposal boxes includes the object, and then setting the specific proposal box as a starting area of a tracking box; (c) determining a specific area of the current frame as a target area of the tracking box by using the mean shift tracking algorithm; and (d) allowing a pooling layer to generate a pooled feature map by applying pooling operation to an area corresponding to the specific area and then allowing a FC layer to acquire a bounding box by applying regression operation to the pooled feature map.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
testing the poisoned generator for the first label to determine whether the poisoned generator is inaccurate for the first label to a threshold inaccuracy:
testing the poisoned generator for a second label corresponding to unaltered data within the labeled data set to determine whether the poisoned generator is accurate for the second label to a threshold accuracy:
if the poisoned generator is both inaccurate for the first label to a threshold inaccuracy, and accurate for the second label to a threshold accuracy, ending training of the generator; and
if the poisoned generator is not inaccurate for the first label to a threshold inaccuracy or not accurate for the second label to a threshold accuracy, 
further altering the data corresponding to the first label and retraining the generator based on the labeled data set.


Schmidtler teaches a computer-implemented method for cleaning up a data set having a possible incorrect label; but failed to teach one or more limitations, including, 
 testing the poisoned generator for the first label to determine whether the poisoned generator is inaccurate for the first label to a threshold inaccuracy:
testing the poisoned generator for a second label corresponding to unaltered data within the labeled data set to determine whether the poisoned generator is accurate for the second label to a threshold accuracy:
if the poisoned generator is both inaccurate for the first label to a threshold inaccuracy, and accurate for the second label to a threshold accuracy, ending training of the generator; and
if the poisoned generator is not inaccurate for the first label to a threshold inaccuracy or not accurate for the second label to a threshold accuracy, 
further altering the data corresponding to the first label and retraining the generator based on the labeled data set.


Zhou and Kim alone or in combination failed to cure the deficiency of Schmidtler.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for a generator for generating artificial data and training. The method includes training generator in generative adversarial network (GAN). An artificial neural network (ANN) is a computing device or system inspired by the way biological nervous systems, such as brains, process information. Training generator can have the advantage of providing a generator that is suitable for certain purposes (e.g., training an ANN to identify images of planes in an automatic piloting system) but is not suitable for other purposes (e.g., training an ANN to identify images of cars in a self-driving car system). Applications of some implementations can include controlling the end use of a generator, or price differentiation of generators having different accuracies. Further, the pixel shader stage applies textures to pixels to improve apparent rendering complexity (e.g. to provide a more "photorealistic" look) without increasing the number of vertices to be rendered.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645